Francis Labadie vs 1 Gabriel Richard et al.j
Michigan Territory Supreme Court Debt on Bond for jail Limits
In the month of September 1823 the Rev. Gabriel Richard was duly elected delegate to the Congress of United States from Michigan Territory for the term of two years. He took his seat as such delegate during the first Session of the Congress of 1823 & 1824. On the 21st day of September 1824, the said Richard was committed to the prison of Wayne County by Austin E. Wing then Sheriff of said County upon the Execution issued upon a Judgment against him in favour of Francis Labadie in an-aetion-for-sk-nde-i On the 12th day of October following in pursuance of the Statutes then in force in relation to prison limits the said Richard and the other defendants executed the Bond in question in due form of law for the priviledges of the prison limits of said prison. On the 5th day of November 1824, the said Richard went out of and beyond the bounds of said prison limits as the same are fixed and established by law, on his way to Washington to take his seat as such Delegate. The second Session of said Congress to which the said Gabriel Richard was a delegate, commenced on the 4th day of december 1824, and closed on the 3d day of March 1825. The said Richard returned within the said prison limits on the 2d day of April 1825, Between the said 4th day of december 1824 and the said 3d day of March 1825 the said Richard did attend said Congress as delegate from Michigan Territory. Since the said 2d day of April 1825, the said Richard has remained within the said prison limits and has not gone out of, or beyond the same. The time between the said 5th day of November 1824 and the said 4th day of de-cember 1824 was no more than a reasonable time for the said Richard to travel from his residence in Detroit to the City of Washington; and the time between the said 3d day of March 1825 and the said 2d day of April 1825 was no more than a reasonable time for the said Richard to travel from the City of Washington to his residence in Detroit within said prison limits. The said Richard returned to said prison limits Voluntarily and before the present suit upon Said Bond was brought. If the Court are of opinion upon the above case that said Plaintiff is entitled by law to recover on his said Bond, Judgment to be entered for the plaintiff; otherwise Judgment to be entered for the defendants. It is agreed that this Statement of facts shall make a part of the Record in said cause and either party to have the right of appeal or writ of Error in Said Case in the same manner and with the same rights, as if the foregoing case were presented in the regular course of pleadings.
Larned & Torrey and
Witherell for Labadie
Detroit 11 Dec 1830
E. Farnsworth
atty. for Defts.